Order entered October 19, 2020




                                      In the
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00768-CV

 IN RE GREG ABBOTT, IN HIS OFFICIAL CAPACITY AS GOVERNOR
                      OF TEXAS, Relator

           Original Proceeding from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-20-09166

                                    ORDER
               Before Justices Whitehill, Pedersen, III, and Carlyle

      Relator’s August 24, 2020 petition for writ of mandamus challenges the trial

court’s July 24, 2020 order to the extent that the court ordered expedited discovery

and granted leave for plaintiffs, the real parties in interest, to join the Texas

Alcoholic Beverage Commission as a party defendant. Pursuant to an interlocutory

appeal pending under cause number 05-20-00694-CV, relator challenges the same

order to the extent that the court denied his plea to the jurisdiction. We conclude

that these proceedings should be decided together.
      Accordingly, on the Court’s own motion, we ORDER cause number 05-20-

00768-CV CONSOLIDATED into cause number 05-20-00694-CV. We DIRECT

the Clerk of this Court to remove all documents from cause number 05-20-00768-

CV and refile them in cause number 05-20-00694-CV and to treat cause number

05-20-00768-CV as a closed case. We ORDER that all future filings bear only

cause number 05-20-00694-CV. All current deadlines in cause number 05-20-

00694-CV shall remain in place.

      We request that real parties in interest file a response to relator’s petition for

writ of mandamus on or before November 13, 2020. Real parties may include the

response within their appellee’s brief or file the response as a separate brief in

accordance with Texas Rule of Appellate Procedure 52.4 in cause number 05-20-

00694-CV.

      We DIRECT the Clerk of this Court to send a copy of this order to all

parties, the trial judge, and the Dallas County District Clerk.



                                               /s/   CORY L. CARLYLE
                                                     JUSTICE